

115 S2796 IS: VA Medicinal Cannabis Research Act of 2018
U.S. Senate
2018-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2796IN THE SENATE OF THE UNITED STATESMay 7, 2018Mr. Tester (for himself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo authorize the Secretary of Veterans Affairs to use the authority of the Secretary to conduct and
			 support research on the efficacy and safety of medicinal cannabis, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the VA Medicinal Cannabis Research Act of 2018. 2.Conduct of research into effects of cannabis on health outcomes of certain veterans (a)Research requiredIn carrying out the responsibilities of the Secretary of Veterans Affairs under section 7303 of title 38, United States Code, the Secretary may conduct and support research relating to the efficacy and safety of forms of cannabis described in subsection (c) on the health outcomes of covered veterans diagnosed with chronic pain, post-traumatic stress disorder, and other conditions the Secretary determines appropriate.
 (b)Data preservationResearch conducted pursuant to subsection (a) shall include a mechanism to ensure the preservation of all data, including all data sets, collected or used for purposes of the research required by subsection (a) in a manner that will facilitate further research.
 (c)Forms of cannabis To be researchedThe forms of cannabis described in this subsection are— (1)varying forms of cannabis, including—
 (A)full plants and extracts; (B)at least three different strains of cannabis with significant variants in phenotypic traits and various ratios of tet­ra­hy­dro­can­nab­i­nol and cannabidiol in chemical composition; and
 (C)other chemical analogs of tet­ra­hy­dro­can­nab­i­nol; and (2)varying methods of cannabis delivery, including topical application, combustible and non-combustible inhalation, and ingestion.
 (d)ImplementationNot later than 180 days after the date of the enactment of this Act, the Secretary shall— (1)develop a plan to implement this section and submit such plan to the Committees on Veterans’ Affairs of the House of Representatives and the Senate; and
 (2)issue any requests for proposals the Secretary determines appropriate for such implementation. (e)ReportsDuring the five-year period beginning on the date of the enactment of this Act, the Secretary shall submit periodically, but not less frequently than annually, to the Committees on Veterans’ Affairs of the House of Representatives and the Senate reports on the implementation of this section.
 (f)Covered veteran definedIn this section, the term covered veteran means a veteran who is enrolled in the patient enrollment system of the Department of Veterans Affairs under section 1705 of title 38, United States Code.